UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED OCTOBER 31, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 000-52961 MEEMEE MEDIA INC. (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) 6630 West Sunset Boulevard Los Angeles, CA90027 (Address of principal executive offices, including zip code.) (310) 460-9215 (Registrant's telephone number, including area code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the last 90 days. YES xNO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES oNO x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer, “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES xNO o At December 10, 2013, the Registrant had 33,075,000 common shares outstanding. MEEMEE MEDIA INC. Index to Form 10-Q For the Quarterly Period Ended October 31, 2013 PART I FINANCIAL INFORMATION Page Item 1 Financial Statements Condensed Balance Sheets as ofOctober 31, 2013 and July 31, 2013 3 CondensedStatements ofOperations for the three months ended October 31, 2013 and 2012 4 CondensedStatements of Cash Flows for the three months ended October 31, 2013 and 2012 5 Notes to the Condensed Financial Statements 6 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operation 9 Item 3 Quantitative and Qualitative Disclosures About Market Risk 12 Item 4 Controls and Procedures 12 PART II OTHER INFORMATION Item 1 Legal Proceedings 13 Item 2 Unregistered Sales ofEquity Securities and Use of Proceeds 13 Item 3 Defaults Upon Senior Securities 13 Item 4 Mine Safety Disclosures 13 Item 5 Other Information 13 Item 6 Exhibits 14 Signatures 15 Exhibit Index 16 - 2 - MEEMEE MEDIA INC. (A Development Stage Company) CONDENSED BALANCE SHEET (Expressed in US Dollars) October 31, July 31, (unaudited) (audited) ASSETS Current Assets: Cash $ $ Prepaid Expenses - Total Assets $ $ LIABILITIES AND STOCKHOLDER'S EQUITY (DEFICIT) Current Liabilities: Accounts payable $ $ Due to related parties Total Liabilities $ $ STOCKHOLDERS' EQUITY (DEFICIT) Common Stock Authorized: 150,000,000 shares authorized with a $0.001 par value Issued and outstanding: 32,725,000 and 31,490,000as of 10/31/13 and 07/31/13 respectively $ $ Additional Paid-in Capital Stock Issuable - Deficit Accumulated During the Development Stage ) ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Equity (Deficit) The accompanying notes are an integral part of these financial statements. - 3 - MEEMEE MEDIA INC. (A Development Stage Company) CONDENSED STATEMENTS OF OPERATIONS (Unaudited) (Expressed in US Dollars) For the Three Months Ended October 31, August 23, 2005 (inception) to October 31, 2013 EXPENSES Advertising - - General and administrative expenses Consulting fees - Shareholder relations - - Due Diligence - Settlement of debt - - ) Total Expenses NET LOSS FROM OPERATIONS $ ) $ ) $ ) NET (LOSS) PER COMMON SHARE - BASIC $ ) $ ) WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING (BASIC AND FULLY DILUTED) The accompanying notes are an integral part of these financial statements. - 4 - MEEMEE MEDIA INC. (A Development Stage Company) CONDENSED STATEMENTS OF CASH FLOWS (Unaudited) (Expressed in US Dollars) For the Three Months Ended October 31, August 23, 2005 (inception) to October 31, 2013 OPERATING ACTIVITIES Net (loss) $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: - Increase (decrease) in accounts payable - related party ) - Increase (decrease) in accounts payable - (Increase) decrease in prepaid expenses ) - ) Net Cash (used by) Operating Activities ) ) ) FINANCING ACTIVITIES Issuances of common stock - Advances from related party - Cancellation of common stock - - ) Contributed capital - - Subscription funds received - Net Cash Provided ByFinancing Activities NET CHANGE IN CASH ) CASH AND CASH EQUIVALENTS- Beginning of Period - CASH AND CASH EQUIVALENTS - End of Period $ $ $ SUPPLEMENTAL DISCLOSURES Interest paid $
